Citation Nr: 0813120	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  98-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 C.F.R. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	L. R., Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and her representative (her son)


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to March 
1946 and was a recipient of the Purple Heart Medal.  He died 
in 1997, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The case was previously remanded 
in August 2000 and March 2001.

In October 2000, the appellant appeared at a Travel Board 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  She was contacted by the Board in February 
2008 regarding her right to testify at an additional hearing, 
but she responded that she did not wish to appear at a 
further hearing and requested that her case be considered on 
the evidence of record.  See 38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2007).

The appellant also notified the Board in January 2008, in 
response to a medical opinion obtained by the Board, that she 
waived her right to RO review of that evidence and requested 
that an immediate decision be issued.  See 38 C.F.R. 
§ 20.1304(c) (2007).

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
addressed in the REMAND section of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  At the time of death, the veteran's service-connected 
disorders included a penetrating gunshot wound of the right 
thigh and buttocks with residuals scars (Muscle Group XIII), 
and a penetrating gunshot wound of the left thigh and 
buttocks with residuals scars (Muscle Group XIII), both 
evaluated as 30 percent disabling; partial paralysis of the 
right radial nerve, evaluated as 20 percent disabling; and 
partial paralysis of the right median nerve, partial 
paralysis of the right ulnar nerve, a penetrating gunshot 
wound of the anterior aspect of the right humeral area above 
the elbow with residual scars (Muscle Group V), a penetrating 
gunshot wound of the right leg with residuals scars (Muscle 
Group XI), and a penetrating gunshot wound of the posterior 
aspect of the left shoulder with a residual scar (Muscle 
Group I), all evaluated as 10 percent disabling.

2.  The veteran's death certificate does not list a cause of 
death; however, the medical records from the time of his 
death indicate a "final discussion" of dementia, with final 
diagnoses of meningioma, a urinary tract infection, and 
pneumonia and a final secondary diagnosis of sepsis.

3.  The competent medical evidence of record does not 
indicate that the veteran's death was caused or hastened by a 
service-connected disorder.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the appellant was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
September 2005.  While this letter was issued subsequent to 
the appealed rating decision, the appellant's case was 
subsequently readjudicated in a March 2007 Supplemental 
Statement of the Case, consistent with the Mayfield line of 
decisions.  Such action was necessitated by the fact that the 
appealed August 1997 rating decision preceded the enactment 
of the VCAA by more than three years.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
was held that VA must advise the appellant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial, as this case involves only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  

As to VA's duty to assist the appellant with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, VA has obtained records of treatment reported by the 
appellant, and there is no indication from the claims file of 
additional medical treatment for which VA has not obtained, 
or made sufficient efforts to obtain, corresponding records.  
The Board has also obtained several VA medical opinions in 
conjunction with the claim.


In summary, all relevant facts have been properly developed 
in regard to the appellant's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of this appeal in 
this Board decision.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, including 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The appellant asserts that the veteran died from a service-
related nerve injury in the right eye that resulted in 
meningioma and, ultimately, his death. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran died in January 1997 at a private hospital.  His 
death certificate does not list his cause of death, but, as 
further described below, the  medical records at the time of 
death indicate a "final discussion" of dementia, with final 
diagnoses of meningioma, a urinary tract infection, and 
pneumonia and a final secondary diagnosis of sepsis.

At the time of the veteran's death, service connection was in 
effect for a penetrating gunshot wound of the right thigh and 
buttocks with residuals scars (Muscle Group XIII), and a 
penetrating gunshot wound of the left thigh and buttocks with 
residuals scars (Muscle Group XIII), both evaluated as 30 
percent disabling; partial paralysis of the right radial 
nerve, evaluated as 20 percent disabling; and partial 
paralysis of the right median nerve, partial paralysis of the 
right ulnar nerve, a penetrating gunshot wound of the 
anterior aspect of the right humeral area above the elbow 
with residual scars (Muscle Group V), a penetrating gunshot 
wound of the right leg with residuals scars (Muscle Group 
XI), and a penetrating gunshot wound of the posterior aspect 
of the left shoulder with a residual scar (Muscle Group I), 
all evaluated as 10 percent disabling.  The combined 
disability evaluation for the veteran's service-connected 
disabilities was 90 percent.  See 38 C.F.R. § 4.25.

Service medical records reflect the extremity injuries 
corresponding to the disabilities for which service 
connection was in effect during the veteran's lifetime.  
However, a May 1945 service medical record indicates that the 
"[h]ead seems normal," with the cranial nerves intact.  An 
eye examination from August 1945 showed no abnormalities 
other than refractive error.  One record, apparently from 
September 1945, indicates a shell fragment wound of the 
"neck," but the only symptomatology described involved the 
extremities.

Subsequent to service, a September 1946 VA examination report 
indicates right eye vision of 16/20, with no visual or 
cranial abnormalities noted.  A November 1948 VA examination 
revealed no visual or cranial abnormalities whatsoever, and a 
December 1948 VA neuropsychiatric examination was negative 
for findings of the pupils and "other cranials."  A June 
1950 private treatment record indicates diplopia and a right 
lateral gaze, with a neurological examination otherwise 
within normal limits.  A June 1950 EEG was abnormal, however, 
showing amplitude asymmetry and slowing bilaterally maximum 
on the left side, suggesting the possibility of subcortical 
or posterior fossa lesion.  Refractive error of the eye was 
also noted in an October 1950 VA outpatient record.  But see 
38 C.F.R. § 3.303(c) (refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation).  

More than 40 years later, in November 1996, the veteran was 
hospitalized with hypertension and "brain tumor/benign."  
He was noted to have been "confused" and "not himself" for 
two weeks.  In December 1996, the veteran underwent a CT scan 
of the brain, which revealed a large right petroclival 
meningioma with compression of the pons and right temporal 
lobe.  He remained hospitalized until his death in January 
1997.  A summary report of the hospitalization indicates a 
"final discussion" of dementia, with final diagnoses of 
meningioma, a urinary tract infection, and pneumonia and a 
final secondary diagnosis of sepsis.

In a November 1997 statement, Mark J. Kupersmith, M.D., noted 
that the veteran had been his patient since March 1987, at 
which time he had 20/400 vision or worse in the right eye and 
20/40 in the left eye, with decreased color vision in both 
eyes and a partial third nerve palsy in the right.  Dr. 
Kupersmith reported that the veteran had told him that his 
problem with moving his eyelid and his eye muscle on the 
right eye, as well as his decreased vision, was secondary to 
an injury he sustained during service.  While the veteran was 
noted to be "fairly stable from a neurological and 
ophthalmological point of view" throughout the years, Dr. 
Kupersmith further noted that "on every single visit over 
the course of 10 years" the veteran had asserted that the 
visual loss in his right eye was from a injury in service.

The question of whether a nexus exists between the veteran's 
service-connected disorders, (or any incident of service ) 
and his death is quintessentially one requiring competent 
medical opinion. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R.
 § 3.159(a). 

Neither a medically untrained VA adjudicator nor a medically 
untrained claimant may competently opine as to medical 
matters. Compare Allday v. Brown, 7 Vet. App. 517 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (As to VA's obligation to secure competent medical 
opinion) and Cromley v. Brown, 7 Vet.App. 376 (1995); Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 6 Vet.App. 
136 (1994); Cox v. Brown, 5 Vet.App. 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (As to the medically 
untrained claimant's inability to competently opine as to 
medical matters).

The preponderance of the competent medical evidence is 
against the claim. In August 2005, the veteran's claims file 
was reviewed by a VA doctor, who noted that the listed cause 
of death was meningioma, with dementia, pneumonia, and 
sepsis.  The veteran was noted to be service connected for 
shell fragment wounds to the legs, buttock, right arm, and 
posterior left shoulder, and the doctor found that it was not 
likely that the service-connected residuals of gunshot wounds 
had any relationship to his death or were the cause or 
contributory to his brain tumor. 


The physician also noted that it was also not likely that any 
of the listed causes of death (i.e., meningioma with 
dementia, pneumonia, and sepsis) were the result of the 
veteran's military service or his service-connected residuals 
or gunshot wounds.  He further stated that the veteran's 
right eye nerve palsy and decreased vision were not the 
result of or aggravated by his service-connected residuals of 
gunshot wound of his legs, buttocks, right arm, and posterior 
left shoulder.  Rather, the doctor determined that, without 
any residual of a gunshot wound to the face or head, such a 
connection was not possible.  

In a second VA opinion, from August 2007, a VA doctor noted 
the 1950 treatment for partial nerve paralysis above the 
right eye.  This doctor found it likely that the brain tumor 
from which the veteran died was related to the nerve 
paralysis in the right eye.  However, the doctor also found 
that it was not likely that the veteran's service-connected 
disabilities contributed to his death, or that his partial 
paralysis of the nerves above the right eye was related to 
his combat wounds.  

A further opinion, from a VA neurologist who reviewed the 
claims file, was obtained in November 2007.  The neurologist 
noted the normal head and cranial nerve findings from service 
and the initial treatment for right abducens nerve palsy in 
1950.  This physician found it implausible that, had the 
veteran's nerves of the cranial region had been injured, it 
would have been missed on examination by a qualified doctor, 
and that it was unlikely that an injury to the eye caused any 
cranial nerve deficit.  Rather, it appeared that the 
meningioma was "the responsible party," and there was no 
convincing medical evidence that meningiomas are caused by 
prior head trauma; the doctor did, however, note anecdotal 
reports of patients who reported the appearance of 
meningiomas following head trauma.  Accordingly, it was more 
likely than not that the veteran's cranial nerve deficits 
associated with the meningioma, including what was documented 
as the sixth nerve palsy in 1950 and the third nerve palsy by 
the veteran's ophthalmologist, were "less likely than not"  
injuries incurred during service.  

The VA neurologist further clarified that the veteran seemed 
to have sustained a sixth nerve injury documented in 1950, 
which was "thought to be" a third nerve injury and probably 
some damage to the optic nerve.  The neurologist noted that 
"I would trust the doctor's reports over the testimony of 
his wife," which was described as "hearsay based on what 
the patient told his wife about how [the injury] happened 
rather than that directly observed as what the doctors in the 
hospital observed."  The neurologist also cited to the 
anatomical relationship between the meningioma and the 
cranial nerves. 

While the veteran had multiple in-service injuries, there is 
no competent medical evidence that such injuries affected the 
optic or cranial nerves and led to the cause of his death. 
See 38 C.F.R. § 3.159(a), above.

Rather, the veteran's first treatment for such neurological 
symptomatology occurred in June 1950, more than four years 
following separation from service.  The two VA opinions from 
2007 indicate an etiological relationship between a 
meningioma, cited as a cause of the veteran's death, and the 
abnormalities noted in 1950, but both doctors stated clearly 
that no causal relationship had been found between that 
disability picture and the veteran's in-service wounds.  
There has similarly been no competent medical evidence 
linking the other diseases (dementia, pneumonia, sepsis) 
noted at death with service or a service-connected disorder.  
Moreover, the November 1997 statement from Dr. Kupersmith 
reflects only the veteran's repeated assertions of an optic 
and cranial nerve disability attributable to service, but 
without opinion from the doctor himself endorsing such a 
relationship or other medical evidence in support of such a 
connection.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional); Swan v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran).  

The Board has carefully considered the observation of the VA 
neurologist obtained in the opinion of November 2007, as to 
the "hearsay" nature of the appellant's observations. To 
avoid any confusion in this regard, the Board does not 
exclude the appellant's account, as conveyed to the 
neurologist on the basis that the account is "hearsay" by 
legal definition.  

However, to the extent that the neurologist formulated his 
opinion on reliance of medical information passed by the 
veteran to clinicians during the course of medical care, or 
on the basis of clinical findings, such reliance is well-
founded. Contemporaneous clinical findings or reports to 
treating physicians generally enjoy a high degree of probity 
in the law. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

In summary, the competent medical evidence of record does not 
indicate that the veteran's death was caused or hastened by a 
service-connected disorder.  The only evidence of record 
directly supporting this assertion is lay evidence, from the 
appellant and her son (also her representative).  The Board 
has reviewed her lay statements, as well as the testimony 
from both the appellant and her son from the VA hearings in 
November 1998 and October 2000.  While the Board is 
empathetic with the appellant and her son in view of the 
death of the veteran, the Board may not go beyond the factual 
evidence presented in this instance to provide a favorable 
determination.  In this case, the appellant and her son, as 
laypersons who have no apparent training in the field of 
medicine, have not been shown to be competent to provide an 
opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The preponderance of the competent (i.e., qualified and 
informed) evidence indicates that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the veteran's death or 
contributed substantially or materially to cause his death. 
The claim must be denied.  

While VA is statutorily required to resolve the benefit of 
the doubt in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue, that doctrine 
is not applicable in this case because the preponderance of 
the evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has reviewed the entirety of the record evidence, 
the appellant's contentions expressed through her 
representative, and that information as to the veteran's 
military service. There is no doubt the veteran was seriously 
wounded in action and gave honorable and faithful service. 
There is also no doubt that the appellant is sincere in her 
belief that the veteran's death was related to military 
service.  

However, while the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which 
service connection may be granted. Apart from the lack of 
competent medical evidence which is necessary to approximate 
findings of a connection between military service, resulting 
injuries therefrom and the demise of the veteran, the 
appellant's essential contentions are based in equity. 

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It 
has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

REMAND

The Board has determined that it is unable to evaluate the 
appellant's contentions under 38 U.S.C.A §  1318 at this 
time, without adjudicative action by the RO as to a raised 
claim of clear and unmistakable error.      

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

In the prior March 2001 remand, the Board noted that during 
an October 2000 Travel Board hearing the appellant's 
representative testified as a witness and raised the issue of 
clear and unmistakable error (CUE) in a January 1949 rating 
decision that established a combined 90 percent evaluation 
for the veteran's service-connected disorders.  The Board 
thus referred the CUE claim to the RO for appropriate action 
as inextricably intertwined with this appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

To date, however, no action has been taken on the CUE claim, 
and the January 1949 rating decision was not referenced in 
any manner in the post-remand Supplemental Statement of the 
Case from March 2007.  The CUE claim remains a primary 
concern for the appellant and her representative, as 
indicated in a January 2008 letter.  As CUE in a prior VA 
decision concerning the issue of service connection, a 
disability evaluation, or an effective date constitutes a 
basis under 38 C.F.R. § 3.22(b) for establishing that the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death, the CUE claim remains 
inextricably intertwined with the claim of entitlement to DIC 
under 38 U.S.C.A. § 1318 and must be considered prior to a 
Board adjudication of that latter claim.

Accordingly, this case is REMANDED for the following action:

The appellant's claim of entitlement to 
DIC under 38 U.S.C.A. § 1318 must be 
readjudicated, with full consideration of 
the separate claim of CUE in the January 
1949 rating decision that established a 
combined 90 percent evaluation for the 
veteran's service-connected disorders.  
If the determination of the DIC claim 
remains less than fully favorable to the 
appellant, she and her representative 
must be furnished with a Supplemental 
Statement of the Case explaining the 
basis for such determination and given a 
reasonable period of time in which to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


